DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-6, 8-9, 13-14, 16-17, 21-22, 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,765,574 by Maybury et al. in view of US .

Regarding claim 1, Maybury et al. discloses a method comprising: 
determining, by a computing device and based on content scheduling information associated with a media stream (col. 5 lines 20-24 teaches content scheduling information associated with media stream and col. 5 lines 31-37 teaches computing environment): 
a content item, from the media stream, that comprises a plurality of visual elements associated with non-commercial content and commercial content (col 9, line 31 to col 10, line 17 teaches visual elements for non-commercial and commercial content); and 
a content type associated with the non-commercial content (col 9, line 31 to col 10, line 17 illustrate content type for non-commercial content and content type for commercial content); 
determining, based on a comparison between the plurality of visual elements and one or more expected visual elements corresponding to the content type, the non-commercial content and the commercial content (col 9, line 31 to col 10, line 17 teaches the non-commercial content and commercial content based on comparison between visual elements); 
Maybury et al. fails to disclose 
selecting, from a plurality of classification algorithms and based on the determined content type, a classification algorithm corresponding to the content type; 
determining, based on the selected classification algorithm the non-commercial content and the commercial content; and 
generating, based on determining the non-commercial content and the commercial content, an updated version of the content item that omits at least a portion of the commercial content.
Huang et al. discloses 
selecting, from a plurality of classification algorithms and based on the determined content type, a classification algorithm determine the content type (fig. 2-3, col. 3 lines 27-45 teaches classification algorithm determine the content type); 
determining, based on the selected classification algorithm the non-commercial content and the commercial content (fig. 2-3, col. 3 lines 27-45 teaches based on the classification algorithm determine commercial and non-commercial content);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include a plurality of classification algorithms, as taught by Huang et al. into the system of Maybury et al., because such incorporation would allow for the benefit of determining content type in the content item, thus increase user accessibility of the system.
Maybury et al. and Huang et al. fail to disclose 
selecting, from a plurality of classification algorithms and based on the determined content type, a classification algorithm corresponding to the content type.
generating, based on determining the non-commercial content and the commercial content, an updated version of the content item that omits at least a portion of the commercial content.
Lang et al. discloses generating, based on determining the non-commercial content and the commercial content, an updated version of the content item that omits at least a portion of the commercial content (col 11, line 60 to col 12, line 8 teaches generating an updated version of the content item that comprises the video content (non-commercial) and skipping (omitting) the commercial content).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include generating, based on determining the non-commercial content and the commercial content, an updated version of the content item that omits at least a portion of the commercial content, as taught by Lang et al. into the system of Maybury et al., and Huang et al., because such incorporation would allow for the benefit of facilitating recording of a program and allow viewing of the already-recorded material to take place while the program recording continues.
Maybury et al., Huang et al. and Lang et al. fail to disclose 
selecting, from a plurality of classification algorithms and based on the determined content type, a classification algorithm corresponding to the content type.

selecting, from a plurality of classification algorithms and based on the determined content type, a classification algorithm corresponding to the content type (paragraph 0020 teaches “The algorithm for selecting the broadcast channel is based on the values of one or more tags in the additional information associated to the content.  For instance in the case of video content: Sports channel north broadcasts videos that are categorized under sports and have the Geographic indication Northern… A category indication can for instance be: music (for e.g. music bands), children, sports (for e.g. football or tennis clubs), adult, technology, news, and wildlife and animals.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include selecting, from a plurality of classification algorithms and based on the determined content type, a classification algorithm corresponding to the content type, as taught by Van Steenbergen into the system of Maybury et al., Huang et al., Lang et al., because such incorporation would allow for the benefit of categorizing video content or commercial content to the viewer, thus helps to view categorized video.

Regarding claim 5, the method wherein determining the non-commercial content is further based on detecting a juncture in the media stream where a logo occurs or stops occurring (Maybury et al. col 13, lines 36-42 teaches logo occurs or stop occurring in a broadcast (non-commercial)).

Regarding claim 6, the method wherein determining the non-commercial content is further based on detecting particular audio content indicating a content boundary of the non-commercial content (Maybury et al. col 13, lines 21-30 teaches detecting audio content indicating boundary of story segments (non-commercial)).

Regarding claim 8, the method wherein the non-commercial content comprises at least one of: a news program; a sporting event; a movie; or a public service announcement (Maybury et al. col 5, lines 10-14 teaches a news program).

Claim 9 is rejected for the same reason as discussed in the corresponding claim 1 above (in addition to discussion above, col 5, lines 45-47 teaches the processor and col 6, lines 3-8 teaches memory storing instructions to be executed by the processor.

Claim 13 is rejected for the same reason as discussed in the corresponding claim 5 above.
Claim 14 is rejected for the same reason as discussed in the corresponding claim 6 above.
Claim 16 is rejected for the same reason as discussed in the corresponding claim 8 above.
Claim 17
Claim 21 is rejected for the same reason as discussed in the corresponding claim 5 above.
Claim 22 is rejected for the same reason as discussed in the corresponding claim 6 above.
Claim 24 is rejected for the same reason as discussed in the corresponding claim 8 above.

Claims 2-4, 10-12, 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,765,574 by Maybury et al., US 6,801,895 by Huang et al. and US 8,380,049 by Lang et al. in view of US 2005/0066352 by Herley.

Regarding claim 2, Maybury et al. discloses a content item, from the media stream, that comprises a plurality of visual elements associated with non-commercial content and commercial content (as discussed above), Huang et al. discloses determining, based on the determined classification algorithm the non-commercial content and the commercial content (as discussed above), Lang et al. discloses generating, based on determining the non-commercial content and the commercial content, an updated version of the content item that omits at least a portion of the commercial content (as discussed above), but fail to disclose the method wherein determining the non-commercial content is further based on a quantity of repeating expected visual elements corresponding to the content type.
Herley discloses the method wherein determining the non-commercial content is further based on a quantity of repeating expected visual elements corresponding to the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include determining the non-commercial content is further based on a quantity of repeating expected visual elements corresponding to the content type, as taught by Herley into the system of Maybury et al., Huang et al., and Lang et al., because such incorporation would allow for the benefit of efficiently identifying and extracting or segmenting repeating media objects from a media stream such as a broadcast radio or television signal without the need to use a preexisting database of pre-identified media objects.

Regarding claim 3, Maybury et al. discloses a content item, from the media stream, that comprises a plurality of visual elements associated with non-commercial content and commercial content (as discussed above), Huang et al. discloses determining, based on the determined classification algorithm the non-commercial content and the commercial content (as discussed above), Lang et al. discloses generating, based on determining the non-commercial content and the commercial content, an updated version of the content item that omits at least a portion of the commercial content (as discussed above), but fail to disclose the method wherein determining the commercial content is further based on a determination that a quantity of repeating elements satisfies a duplicate threshold that is associated with the content type.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include determining the commercial content is further based on a determination that a quantity of repeating elements satisfies a duplicate threshold that is associated with the content type, as taught by Herley into the system of Maybury et al., Huang et al., and Lang et al., because such incorporation would allow for the benefit of efficiently identifying and extracting or segmenting repeating media objects from a media stream such as a broadcast radio or television signal without the need to use a preexisting database of pre-identified media objects.

Regarding claim 4, Maybury et al. discloses a content item, from the media stream, that comprises a plurality of visual elements associated with non-commercial content and commercial content (as discussed above), Huang et al. discloses determining, based on the determined classification algorithm the non-commercial content and the commercial content (as discussed above), Lang et al. discloses generating, based on determining the non-commercial content and the commercial content, an updated version of the content item that omits at least a portion of the commercial content (as discussed above), but fail to disclose the method wherein 
Herley discloses the method wherein determining the commercial content is further based on a determination that a quantity of repeating elements occurs within a time period (para 0073, 0233 and 0268 illustrates commercial content is based on determination of repeating elements occurring within a time period)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include determining the commercial content is further based on a determination that a quantity of repeating elements occurs within a time period, as taught by Herley into the system of Maybury et al., Huang et al., and Lang et al., because such incorporation would allow for the benefit of efficiently identifying and extracting or segmenting repeating media objects from a media stream such as a broadcast radio or television signal without the need to use a preexisting database of pre-identified media objects.

Claim 10 is rejected for the same reason as discussed in the corresponding claim 2 above.
Claim 11 is rejected for the same reason as discussed in the corresponding claim 3 above.
Claim 12 is rejected for the same reason as discussed in the corresponding claim 4 above.
Claim 18
Claim 19 is rejected for the same reason as discussed in the corresponding claim 3 above.
Claim 20 is rejected for the same reason as discussed in the corresponding claim 4 above.

Claims 7, 15, 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,765,574 by Maybury et al., US 6,801,895 by Huang et al. and US 8,380,049 by Lang et al. in view of US 2010/0003007 by Itakura.

Regarding claim 7, Maybury et al. discloses the method further comprising: 
determining, based on the content scheduling information (col. 5 lines 20-24 teaches content scheduling information associated with media stream): 
a plurality of content items from the media stream (col 9, line 31 to col 10, line 17 teaches visual elements for non-commercial and commercial content); and 
a plurality of content types associated with the plurality of content items (col 9, line 31 to col 10, line 17 illustrate content type for non-commercial content and content type for commercial content);
Maybury et al. fails to disclose 
determining, based on different repeating expected visual elements of the plurality of content items, different content classification algorithms for the plurality of content items; and 
storing, based on the different content classification algorithms, updated versions of the plurality of content items that omit commercial content.
Huang et al. discloses 
determining, based on visual elements of the plurality of content items, different content classification algorithms for the plurality of content items (fig. 2-3, col. 3 lines 27-45 teaches based on the classification algorithm determine commercial and non-commercial content);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include classification algorithms, as taught by Huang et al. into the system of Maybury et al., because such incorporation would allow for the benefit of determining content type in the content item, thus increase user accessibility of the system.
Maybury et al. and Huang et al. fail to disclose 
 determining, based on different repeating expected visual elements of the plurality of content items, different content classification algorithms for the plurality of content items; and 
storing, based on the different content classification algorithms, updated versions of the plurality of content items that omit commercial content.
Lang et al. discloses storing, updated versions of the plurality of content items that omit commercial content (col 11, line 60 to col 12, line 8 teaches storing an updated version of the content item that comprises the video content (non-commercial) and skipping (omitting) the commercial content).

Maybury et al., Huang et al., and Lang et al. fail to disclose 
 determining, based on different repeating expected visual elements of the plurality of content items, different content classification algorithms for the plurality of content items; and 
storing, based on the different content classification algorithms, updated versions of the plurality of content items that omit commercial content.
Itakura discloses 
determining, based on different repeating expected visual elements of the plurality of content items, different content classification algorithms for the plurality of content items (fig. 4-5, paragraph 0070, 0077-0078 teaches repeating of content items. paragraph 0053, 0061-0062); and 
storing, based on the different content classification algorithms, updated versions of the plurality of content items that omit commercial content (in addition to discussion above, paragraph 0061-0062 teaches attribute information for updated version of the plurality of content items. Paragraph 0064, 0069, 0081 teaches skip information).


Claim 15 is rejected for the same reason as discussed in the corresponding claim 7 above.
Claim 23 is rejected for the same reason as discussed in the corresponding claim 7 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484